  Case 2:19-cv-04073-JFW-RAO Document 223 Filed 09/12/19 Page 1 of 1 Page ID #:2444



                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES -- GENERAL

Case No.       CV 19-4073-JFW(ASx)                                         Date: September 12, 2019

Title:         SA Music, LLC, et al. -v- Apple, Inc., et al.

PRESENT:
               HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

               Shannon Reilly                                  None Present
               Courtroom Deputy                                Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                      ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                   None

PROCEEDINGS (IN CHAMBERS):                  ORDER DISMISSING DEFENDANTS AND CLAIMS

        On September 5, 2019, the Court ordered Plaintiffs to show cause in writing by September
10, 2019 why the Court should not find that joinder of the Defendants in this action is improper
under Rule 20(a)(2) and why the Court should not exercise its discretion and sever and dismiss the
claims against all the Defendants except Apple, Inc. Docket No. 218. On September 10, 2019,
Plaintiffs filed their Response. Docket No. 221. In their Response, Plaintiffs state that “Plaintiffs
propose that the Court sever and dismiss, without prejudice, all defendants and claims with the
exception of those in the Forty-Second Claim against Apple, Inc., Ingrooves, Genepool, and Ideal.”
Response, 6: 15-17.

         Rule 21, which addresses misjoinder of parties, provides:

         Misjoinder of parties is not a ground for dismissing an action. On motion or on its
         own, the court may at any time, on just terms, add or drop a party. The court may
         also sever any claim against a party.

       The Court accepts Plaintiffs’ proposal to sever and dismiss all defendants and all claims
with the exception of those claims alleged in the Forty-Second Claim against Apple, Inc., Isolation
Network, Inc., d/b/a Ingrooves, Genepool Distribution Ltd., and Ideal Music Limited. Accordingly,
the Court DISMISSES without prejudice all defendants named in the First Amended Complaint
except Apple, Inc., Isolation Network, Inc., d/b/a Ingrooves, Genepool Distribution Ltd., and Ideal
Music Limited. In addition, the Court DISMISSES without prejudice all claims alleged in the First
Amended Complaint except the Forty-Second Claim.

         IT IS SO ORDERED.



                                               Page 1 of 1                       Initials of Deputy Clerk sr
